48 So.3d 1035 (2010)
Darnell M. COOPER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-1847.
District Court of Appeal of Florida, Second District.
December 15, 2010.
James Marion Moorman, Public Defender, and Bruce P. Taylor, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Susan M. Shanahan, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed without prejudice to Mr. Cooper to timely file a motion for postconviction relief.
CASANUEVA, C.J., and WALLACE and LaROSE, JJ., Concur.